Citation Nr: 1526608	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral elbow disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001 and from January 2003 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDING OF FACT

The evidence does not show that the Veteran has a current bilateral elbow disability.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a bilateral elbow disability.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied in letters in April 2012 and February 2013.

The Board concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of the claimed bilateral elbow disability.  The Board finds that as there is no evidence of a current disability, an examination is not required here, even under the low threshold of McLendon.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Further, because the Veteran served in Iraq from 2004 to 2005, service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014); see also DD Form 214. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period are considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) . 

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id.

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran asserts that ever since he began his active duty service, he experienced pain and discomfort in his elbows.  Presently, he said he continues to experience the same symptoms.  During service, the Veteran explained that he had difficulty performing certain exercises, such as push-ups, due to the pain and popping.  The Veteran never wanted to be put on profile or singled out by his fellow soldiers as incapable of performing his duties, so he said he never sought treatment for his elbows during service.  See February 2014 VA Form 9.  

The Veteran's service treatment records reflect no complaints, treatment, or diagnosis for an elbow disability.  At the Veteran's examinations upon entering and separating from service, the Veteran had normal upper extremities clinical evaluation results.  See April 1997 enlistment examination, October 2002 enlistment examination, and October 2005 chapter examination.  The Veteran affirmatively reported no painful elbow or swollen, stiff, or painful joints.  See October 2002 report of medical history, January 2005 post-deployment assessment, and October 2005 report of medical history.  

VA treatment records from September 2011 to November 2013 reflect no diagnosis of an elbow disability and a single complaint of right elbow pain in May 2013.  See May 2013 VA treatment record.  In an October 2011 VA treatment record, the VA treating physician found that the Veteran had a small right elbow skin lesion, which appeared to be lipomatous and required surgical removal.  There was no complaint of elbow pain associated with this treatment and diagnosis.  Furthermore, subsequent VA treatment records do not document any other elbow problems.  

The Veteran did not submit any other evidence in support of his claim.  

Based on a careful review of all of the evidence, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for a bilateral elbow disability.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The documented medical evidence demonstrates that the Veteran's only diagnosed right elbow disability was dermatological, and not orthopedic, in nature.  In fact, the skin lesion on his right elbow, once removed, showed no evidence of being symptomatic.  

Nevertheless, the Veteran asserts that he has had elbow pain since service that has continued to cause problems since his discharge; however, the evidence does not demonstrate that the Veteran has a diagnosis of a current chronic disability.  Usually, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, undiagnosed pain may be the basis of an award of compensation under 38 U.S.C.A. § 1117.  See Joyner v. McDonald, 766 F.3d 1393, 1395 (2014).  As the Veteran served in Iraq during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection under 38 C.F.R. § 3.317.  

Throughout the Veteran's more than two years of VA treatment records, there is only one complaint of right elbow pain.  The Veteran did not submit any evidence that he had chronic symptoms of right or left elbow pain for six months or more that such symptoms exhibited intermittent episodes of improvement and worsening over a six-month period.  Although the Veteran is competent to describe the onset and continuity of his elbow pain, the lack of treatment following his discharge from service tend to make his assertions of chronic bilateral elbow pain less credible.  Therefore, as the evidence does not demonstrate that the Veteran has a chronic disability under 38 C.F.R. § 3.317(a)(4), the Veteran is not entitled to presumption service connection for a bilateral elbow disability. 

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current bilateral elbow disability, including under a presumptive basis.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral elbow disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a bilateral elbow disability is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


